In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Vaughan, J.), dated September 22, 2004, which granted the defendants’ motion for summary judgment dismissing the complaint and denied their cross motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
In opposition to the defendants’ prima facie demonstration of entitlement to judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact that the alleged negligence of the defendants was a proximate cause of the damages alleged (see Acevedo v Audubon Mgt., 280 AD2d 91 [2001]; Amble v City of New York, 157 AD2d 688 [1990]).
The appellants’ remaining contention is without merit. Adams, J.P., Ritter, Goldstein and Fisher, JJ., concur.